      Case 1:19-cv-02645-AJN-KHP Document 77 Filed 08/19/19 Page 1 of 2



UNITEDSTATESDISTRICTCOURT
SOUTHERNDISTRICT OF NEW YORK

CITY OFALMATY. KAZAKHSTAN and
BTABANK,JSC
                                                         Case No. 19-civ-02645
                               Plaintiffs

                   -against-                             NOTICE OF MOTION
                                                         FORASTAYPENDING
FELIX SATED DANIEL RIDLOFF, BAYROCK                      ARBITRATION
GROUPINC., GLOBAL HABITAT SOLUTIONS,
INC.. RRMl-DR LLC. FERRARI HOLDINGS
LLC, andMEM ENERGY PARTNERSLLC,

                               Defendants




       PLEASETAKE NOTICE THAT, uponthe accompanying
                                                  Declarationof Jill

Levi datedAugust 19, 2019 andthe Exhibit attachedthcreto,andthe Afbjdavit of Felix

Safer("cater ''), sworn to August 19, 2019, and the Exhibits attachedthereto, and upon

Sater's Memorandum of Law in Support of his Motion for a Stay Pending Arbitration,

datedAugust 19, 2019, cater, by his undersignedattomeys,Todd & Levi, LLP, will

move (the "Motion") this Court before Magistrate JudgeKatherine Parker, at the

Courthouse,500 Pearl Street,New York, New York, 10007, for an order pursuant to 9

U.S.C.A.$3, the FederalArbitration Act, andthe inherentequitablepowersof the Court,

for a stayof this Action pendingthat certainArbitration Proceedingbroughtby Litco

LLC againstthe Plaintiffs before the American Arbitration Association or alternatively, if

the entire Action is not stayed, then a stay of the claims asserted against Satedin this

Action, and granting such other and further relief as this Court deemsjust and proper.
      Case 1:19-cv-02645-AJN-KHP Document 77 Filed 08/19/19 Page 2 of 2



      PLEASE TAKE FURTHER NOTICIE, that pursuantto the agreedupon

briefing schedule, Plaintiffs are required to submit opposition, if any, to the Motion on or

before September11, 20]9 and Satershall submit a reply to such opposition, if any, on or

before September 24, 2019

Dated:New York. New York
      August 19, 2019


                                                 TODD&LEVI,LLP

                                                 By: sfjljl! j:evi
                                                    Jill Levi
                                                     David Rosenberg
                                                 444MadisonAvenue.Suite1202
                                                 New York. New York 10022
                                                 (212) 308-7400
                                                 Attomeys for Felix Sater, Daniel Ridloff.
                                                 Bayrock Group Inc., Global Habitat
                                                 Solutions,Inc. and RRMl-DR LLC


TO    Craig Wenner, Esq.
      Mathew Schwartz,Esq.
      Boies Schiller Flexner LLP
      55 HudsonYards
      New York. NY 10001
      Attorneys for Plaintiffs


      Michael StuartHorn
      Michael Lauricella
      Archer & Greiner, P.C (NJ2)
      Court Plaza SouthEast
      21 Main Street.Suite 353
      Hackensack,NJ 07601
      Attomeys for Defendant
      Ferrari, Holdings LLC



                                             2
